Title: To George Washington from George Clinton, 8 October 1780
From: Clinton, George
To: Washington, George

                        
                            D’r Sir,
                            Pokeepsie 8 Oct’r 1780.
                        

                  
                  I am favored with your Excellency’s Letter of the 30th
                        1st Instant, and communicated the Contents of it to the
                     State Agent, who informs me that he has made use of every Means in his Power
                     for hastening on the Supplies from this State for the army and I have Reason to
                     hope they will arrive in Time to relieve your Necessities. The providing of the
                     Flour Casks your Excellency mentions, will greatly tend to hasten this Business
                     as it was not in the Power of the agent to procure them speedily as the
                     peculiar situation of the army required.
                  
                     
                        G.C.
                     
                  
               